979 So. 2d 1072 (2008)
Katrina RAMOS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-270.
District Court of Appeal of Florida, Third District.
April 2, 2008.
Katrina Ramos, in proper person.
Bill McCollum, Attorney General, Assistant Attorney General, for appellee.
Before COPE, WELLS and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. See Fulcher v. State, 875 So. 2d 647 (Fla. 3d DCA 2004), appeal dismissed, 890 So. 2d 1114 (Fla.2004); see also Rivera v. State, 954 So. 2d 1216 (Fla. 3d *1073 DCA 2007), review granted, 968 So. 2d 557 (Fla.2007) (citing Fulcher).